DETAILED ACTION
This Office Action is in response to the filing of the application on 7/29/2020. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-17 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sealing beads” in claim 5 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 recites the language “The present invention is directed to” which is an implied phrase and should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1 line 1 recites the language “An inhalation device comprising a cartridge comprising.” Examiner suggests changing to read --An inhalation device comprising a cartridge,  wherein the cartridge comprises-- in order to improve the clarity and readability of the claim.
Claim 8 recites the language “device is provided with snap hook that enables.” Examiner suggests changing to read --device is provided with snap hook that enable-- in order to correct a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An inhalation device” in line 1, and recites “a soft mist inhalation device” in line 3. It is unclear whether or not the same inhalation device is being referred to, or if there are two inhalation devices. 
Claim 2 recites the language “by means of a snap-in connection” in line 2. It is unclear what structure “by means of a snap-in connection” is claiming. The limitation may be claiming a snap-in connection explicitly, or it could be claiming some unknown means that is like a snap-in connection, and is thus indefinite. 
Claim 3 recites the limitation "the snap-in connection action" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 line 2 recites the limitation “provided with sealing beads.” However, the structure of the “sealing beads” is unclear in light of the specification, which provides no guidance as to what a sealing bead is, and merely recites its function (see [0011]). Hence, the claimed structure is indefinite.
Claim 6 recites the limitation “can be pulled out of” in lines 1-2. It is unclear whether or not this limitation is being positively claimed, as the term “can be” does not require that the cartridge be able to be pulled out of anything.
Claim 6 recites the limitation “by means of a withdrawal aid” in line 2. It is unclear what structure “by means of a withdrawal aid” is claiming. The limitation could be any nebulous structure for helping withdraw the cartridge (including the hands of a user), or could even be ancillary equipment (i.e. a flashlight to help see the cartridge, or a phone application to unlock the cartridge from the inhalation device), and is thus indefinite. 
Claim 7 recites the limitation “can be inserted into” in line 2. It is unclear whether or not this limitation is being positively claimed, as the term “can be” does not require that the cartridge be able to be inserted.
Claim 8 recites the limitation "the rigid outer casing" in both lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the single-layer cartridge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recite the limitation “the pharmaceutical liquid is selected from the group consisting of water, alcohol, or a combination thereof.” However, it is unclear how water by itself would constitute a pharmaceutically active substance, as required by claim 10 upon which claim 11 depends, as water is not understood to have an active ingredient.
Claim 17 recites the limitation “The inhalation device according to claim 1, wherein the single layer plastic container is formed by an injection-blow-molding process.” However, claim 1 is an apparatus claim, and claim 17 is claiming method steps. Claim 17 appears to be claiming the entire process, which would be a series of steps regarding how the plastic container is formed. Thus, it is not entirely clear whether or not claim 17 in intended to be an apparatus claim or a method claim.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freund et al (US Pat. 6,685,691).
Regarding claim 1, Freund discloses an inhalation device (atomization device in Fig. 6 from discharge connection member 67 (hollow plunger); see Col. 11 lines 1-17) comprising a cartridge (cartridge of Fig. 14) comprising a single-layer plastic container (foil bag in Fig. 14; see Col. 9 line 62 to Col. 10 line 12; see also Col. 4 lines 51-53 where the foil can be a single layer thermoplastic), an opening (see Fig. 14 the hole in bottom 146; see Col 10 lines 1-5), and a nozzle-shaped cap or stopper (Fig. 14 guide passage 151), wherein the cartridge is connected to a soft mist inhalation device (atomization device in Fig. 6 from discharge connection member 67 (hollow plunger); see Col. 11 lines 1-17 which produces a mist, and where “soft” is a relative term, and any mist intended to be inhaled can be considered “soft”).
Regarding claim 8, Freund discloses a dispensing device (connecting portion 154/161 in Figs. 15a and 16a), wherein the dispensing device is provided with snap hook (snap hooks 155 and 162 in Figs. 15a and 16a) that enables the dispensing device to lock with an upper part of the rigid outer casing after the cartridge has been inserted into the rigid outer casing (see Figs. 15a-15b and 16a-16b where the connecting portions 154/161 connect to casing 142 via the snap hooks).
Regarding claim 9, Freund discloses the single-layer cartridge is connected to the soft mist inhalation device by a push plug-in connection (see Col. 11 lines 60-61).
Regarding claim 10, Freund discloses a pharmaceutical liquid comprising a pharmaceutically active substance (see Col. 11 lines 30-34).
Regarding claim 11, Freund discloses wherein the pharmaceutical liquid is selected from the group consisting of water, alcohol, or a combination thereof (see Col. 11 lines 30-34).
Regarding claim 14, Freund discloses a single-layer plastic container having a length of between about 20 mm and about 70 mm (see Col. 12 lines 18-21).
Regarding claim 15, Freund discloses wherein the single-layer plastic container has a length of between about 40 mm and about 55 mm (see Col. 12 lines 18-21).
Regarding claim 16, Freund discloses wherein the single layer plastic container has a length of between about 45 mm and about 50 mm (see Col. 12 lines 18-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holakovsky et al. (US Pat. 9,757,750) in view of Freund.
Regarding claim 1, Holakovsky discloses an inhalation device (nebulizer 1 in Fig. 1) comprising a cartridge (container 3 in Fig. 4) comprising a plastic container (bag 32 in Fig. 4), an opening (hollow space of seal 30 in Fig. 4), and a nozzle-shaped cap or stopper (hollow piston 9, and cap 31 in Fig. 4), wherein the cartridge is connected to a soft mist inhalation device (see Figs. 1-2 where the container 3 is connected to nebulizer 1).
Holakovsky lacks a detailed description of a single-layer plastic container.
However, Freund teaches a similar device for holding an atomizable liquid, where the container can be made of single-layer plastic (foil bag in Fig. 14; see Col. 9 line 62 to Col. 10 line 12; see also Col. 4 lines 51-53 where the foil can be a single layer thermoplastic, where the foil bag has a range of lengths seen in Col. 12 lines 18-21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Holakovsky to be a single-layer plastic as taught by Freund, as it would be a simple matter of design choice to choose a different type of plastic layer to make the container out of.
Regarding claim 2, the modified Holakovsky device has wherein the nozzle-shaped cap or stopper is connected to the singe-layer container by means of a snap-in connection (Holakovsky; see Figs. 3-4 where snap-in hooks 6a connect to the container 3 to hold hollow piston 9 in place).
Regarding claim 3, the modified Holakovsky device has wherein the cartridge further comprises a transfer bed to support the snap-in connection action (Holakovsky; see Fig. 4 flange 32a).
Regarding claim 4, the modified Holakovsky device has wherein the stopper comprises a plastic material that is non-releasably connected to the single-layer plastic container (Holakovsky; see Col. 9 lines 35-45).
Regarding claim 5, the modified Holakovsky device has a sealing disc (Holakovsky; see flange 32a in Fig. 4) provided with sealing beads (Holakovsky; see Figs. 3-4 where beads 6c interact with the flange 32a), wherein the sealing disc is disposed between an upper surface of the container and an inside surface of the stopper (Holakovsky; see location of flange 32a below cap 31).
Regarding claim 6, the modified Holakovsky device has the cartridge can be pulled out of the soft mist inhalation device by means of a withdrawal aid (Holakovsky; see Figs. 3-4 where holder 6 can detach from container 3, the withdrawal aid being the hands of the user).
Regarding claim 7, the modified Holakovsky device has a rigid outer casing that the cartridge can be inserted into (Holakovsky; see rigid sleeve 34 in Fig. 4).
Regarding claim 8, the modified Holakovsky device has a dispensing device (Holakovsky; holder 6 in Figs. 3-4), wherein the dispensing device is provided with snap hook that enables the dispensing device to lock with an upper part of the rigid outer casing after the cartridge has been inserted into the rigid outer casing (Holakovsky; see snap-in hooks 6a in Figs. 3-4).
Regarding claim 9, the modified Holakovsky device has the single-layer cartridge is connected to the soft mist inhalation device by a push plug-in connection (Holakovsky; see inner guide 6d which pushes into insertion funnel 31a via plug-in connection, to connect the nebulizer to the container via holder 6).
Regarding claim 10, the modified Holakovsky device has a pharmaceutical liquid comprising a pharmaceutically active substance (Holakovsky; see Col. 15 lines 54-60).
Regarding claim 11, the modified Holakovsky device has wherein the pharmaceutical liquid is selected from the group consisting of water, alcohol, or a combination thereof (Holakovsky; see Col. 15 lines 54-60).
Regarding claim 14, the modified Holakovsky device has a single-layer plastic container having a length of between about 20 mm and about 70 mm (Freund; see Col. 12 lines 18-21).
Regarding claim 15, the modified Holakovsky device has wherein the single-layer plastic container has a length of between about 40 mm and about 55 mm (Freund; see Col. 12 lines 18-21).
Regarding claim 16, the modified Holakovsky device has wherein the single layer plastic container has a length of between about 45 mm and about 50 mm (Freund; see Col. 12 lines 18-21).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holakovsky in view of Freund as applied to claim 1 above, and further in view of Brugger et al. (US Pub. 2003/0194379).
Regarding claim 12, the modified Holakovsky device has a single-layer plastic container of some thickness.
The modified Holakovsky device lacks a detailed description of the single-layer plastic container having a thickness of between about 0.05 mm and about 1.0 mm.
However, Brugger teaches a similar device for holding a liquid for nebulization, where a thickness of the container can be from .1mm to 2mm thick (see [0008]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the modified Holakovsky container to be between .1mm and 2mm thick as taught by Brugger, as it would be a matter of design choice for one of ordinary skill in the art to choose a width within that range for the container, as it is known customary thicknesses (Brugger; see [0008]).
Regarding claim 13, the modified Holakovsky device has wherein the single-layer plastic container has a thickness of between about 0.1 mm and about 0.3 mm (Brugger; see [0008]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holakovsky in view of Freund as applied to claim 1 above, and further in view of Bodin et al. (US Pat. 5,979,707).
Regarding claim 17, the modified Holakovsky device has a single layer plastic container.
The modified Holakovsky device lacks a detailed description of using an injection-blow-molding process to create the single layer plastic container.
However, Bodin teaches a similar plastic container for holding a liquid for nebulization, where the container is made via injection blow molding (see Col. 3 lines 32-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the container of Holakovsky to be injection blow molding as taught by Bodin, as it is a conventionally known technique in the art for creating such containers out of plastic (Bodin; see Col. 3 lines 32-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kunze et al. (US Pub. 2007/0090205), Zierenberg et al. (US Pat. 7,665,461), Moretti (US Pat. 8,167,171), Hochrainer et al. (US Pat. 6,481,435), Hunt (US Pat. 4,195,730), and Bach et al. (US Pat. 10,016,568) are cited to show structures of similar medicament holding containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785